DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/27/2020
comply with the provisions of 37 CFR 1.97. Accordingly, the examiner considered the
information disclosure statements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pang et al. (US 20180006731).
Regarding claim 1, Pang teaches 
an optical processor (see fig. 1A), comprising,
a free propagation region (see fig. 1A, optical fibers); 
a plurality of input waveguides (optical waveguide 110), coupled to an input aperture of the free propagation region (optical fibers); 
a plurality of output waveguides (waveguide 110; optical fiber with sending optical signals in the waveguide 110), coupled to an output aperture of the free propagation region (optical fiber); 
a first modulator (optical modulator 105A), on one of the input waveguides (waveguide 110 near optical modulator 105); and an optical detector (photodetectors 111A-111D), connected to one of the output waveguides (waveguide 110 near 111A-111D).
Regarding claim 4, Pang teaches the optical processor (see fig. 1A) of claim 1, wherein the first modulator comprises a phase modulator (¶22, optical modulators 105A-105D may comprises high-speed and low-speed phase modulation sections).
Regarding claim 7, Pang teaches the optical processor (see fig. 1A) of claim 1, further comprising an input splitter (see fig. 1A illustrates 1-by-2 splitters) configured to distribute light from a light source (laser assembly 101) to the input waveguides (¶20, the couplers 103A-103C shown in FIG. 1A illustrates 1-by-2 splitters, which divide the optical power in one waveguide into two other waveguides evenly.).
Regarding claim 18, Pang teaches the optical processor (see fig. 1) of claim 1, wherein the optical detector comprises a photodetector (photodetectors 111A-111D).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pang et al. (US 20180006731).
	Regarding claim 2, Pang teaches the invention as set forth above but does not specifically teach 0.75 microns times a minimum separation between the input aperture and the output aperture exceeds the square of a width of the input aperture.
	However, Pang teaches the minimum separation between the input aperture and the output aperture is much greater than the square of a width of the input aperture as shown in figure 1A.  It would have been obvious to one of ordinary skill in the art before the effective filing date to try and make 0.75 microns times a minimum separation between the input aperture and the output aperture exceeds the square of a width of the input aperture for the purpose of optimizing the efficiency (¶26), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum range or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 3, Pang teaches the invention as set forth above but Pang does not specifically teach 0.25 microns times the minimum separation between the input aperture and the output aperture exceeds the square of the width of the input aperture.
However, Pang teaches the minimum separation between the input aperture and the output aperture is much greater than the square of a width of the input aperture as shown in figure 1A.  It would have been obvious to one of ordinary skill in the art before the effective filing date to try and make  0.25 microns times the minimum separation between the input aperture and the output aperture exceeds the square of the width of the input aperture for the purpose of optimizing the efficiency (¶26), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum range or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 13, Pang teaches the invention as set forth above but does not specifically teach the input aperture is concave.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to try and make the input aperture concave in order to fit the input waveguide for the purpose of optical signals to communicating between the optical and optoelectronic device via the optical waveguide (see Pang ¶18) and is within the ordinary level of skill in the art.  Further, it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination.  In re Dailey, 357 F.2d 669 (CCPA 1966) and the change in shape here does not appear to be significant since both convex and concave shapes are being claimed.  
Regarding claim 14, Pang teaches the invention as set forth above but does not specifically teach the input aperture is convex.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to try and make the input aperture convex in order to fit the input waveguide for the purpose of optical signals to communicating between the optical and optoelectronic device via the optical waveguide (see Pang ¶18) and is within the ordinary level of skill in the art.  Further, it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination.  In re Dailey, 357 F.2d 669 (CCPA 1966) and the change in shape here does not appear to be significant since both convex and concave shapes are being claimed.  
Regarding claim 15, Pang teaches the invention as set forth above but does not specifically teach the output aperture is concave.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to try and make the output aperture concave in order to fit the output waveguide for the purpose of optical signals to communicating between the optical and optoelectronic device via the optical waveguide (see Pang ¶18) and is within the ordinary level of skill in the art.  Further, it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination.  In re Dailey, 357 F.2d 669 (CCPA 1966) and the change in shape here does not appear to be significant since both convex and concave shapes are being claimed.  
Regarding claim 16, Pang teaches the invention as set forth above but does not specifically teach output aperture is convex.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to try and make the output aperture convex in order to fit the output waveguide for the purpose of optical signals to communicating between the optical and optoelectronic device via the optical waveguide (see Pang ¶18) and is within the ordinary level of skill in the art.  Further, it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination.  In re Dailey, 357 F.2d 669 (CCPA 1966) and the change in shape here does not appear to be significant since both convex and concave shapes are being claimed.  
Regarding claim 17, Peng teaches the invention as set forth above but does not specifically teach the input aperture is straight to within 0.5 microns.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to try and make the input aperture is straight to within 0.5 microns in order to fit the input waveguide for the purpose of optical signals to communicating between the optical and optoelectronic device via the optical waveguide (see Pang ¶18) and is within the ordinary level of skill in the art.  Further, it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination.  In re Dailey, 357 F.2d 669 (CCPA 1966), and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The change in shape here does not appear to be significant since both convex and concave shapes are being claimed.  

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Pang et al. (US 20180006731) as applied to claim 1 above, and further in view of Roques-Carmes et al. (US 20190019100).
Regarding claim 5, Pang teaches the invention as set forth above but does not specifically teach the first modulator comprises an amplitude modulator.
However, in the similar endeavor, Roques-Carmes teaches an optical processor (see fig. 1), wherein the first modulator comprises an amplitude modulator (¶32, the light sources 110 can be implemented as a single pulsed laser whose output is split N ways, with each output modulated by a corresponding amplitude modulator.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the processor of Pang with the first modulator comprises an amplitude modulator of Roques-Carmes for the purpose of modulating the light output (¶32).
Regarding claim 6, Pang in view of Roques-Carmes teaches the invention as set forth above and Pang further teaches the first modulator further comprises a phase modulator (¶22, optical modulators 105A-105D may comprises high-speed and low-speed phase modulation sections).

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pang et al. (US 20180006731) as applied to claim 8 above, and further in view of Allan et al. (WO 00/37974).
Regarding claim 8, Pang teaches the invention as set forth above but does not specifically teach the spacing of the input waveguides at the input aperture is uniform to within 50%.
However, in a similar endeavor, Allan teaches an optical processor (see fig 8), wherein the spacing of the input waveguides  (waveguide 49) at the input aperture (fig. 8 shows how the waveguide 49 will be when positioned in the input aperture) is uniform to within 50% (see fig. 8 and page 13, lines 25-27, waveguide fiber is a pitch of about 1.5 µm to 39 µm, (spacing is uniform to more than 50% as shown in fig. 8 and page 13, lines 25-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the processor of Pang with the spacing of the input waveguides at the input aperture is uniform to within 50% of Allan for the purpose of providing optimized performance (page 13, lines 19-32).
Regarding claim 9, Pang in view of Allan teaches the invention as set forth above and Allan further teaches the optical processor (see fig. 8), wherein an average pitch of the input waveguides at the input aperture is less than 1.5 microns (see fig. 8 and page 13, lines 25-27, waveguide fiber is a pitch of about 1.5 µm to 39 µm).  The reason to combine is the same as in claim 8 above.
Regarding claim 10, Pang in view of Allan teaches the invention as set forth above.  Pang further teaches a first contiguous subset of the output waveguides are connected to a first subsystem (see fig. 1A shows the waveguide 110 located near the laser in 101 top two waveguides), and a second contiguous subset of the output waveguides are connected to a second subsystem (see fig. 1A shows the waveguide 110 located near the laser in 101 bottom two waveguides).
Pang does not specifically teach an average pitch of the input waveguides at the input aperture is greater than 5 microns.
Allan further teaches an average pitch of the input waveguides (waveguide 49) at the input aperture is greater than 5 microns (see fig. 8 and page 13, lines 25-27, waveguide fiber is a pitch of about 1.5 µm to 39 µm).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the processor of Pang in view of Allan with an average pitch of the input waveguides at the input aperture is greater than 5 microns of Allan for the purpose of providing optimized performance (page 13, lines 19-32).
Regarding claim 11, Pang in view of Allan teaches the invention as set forth above and Pang further the first subsystem or the second subsystem is a detector array (photodetectors 111A-111D).
Regarding claim 12, Pang in view of Allan teaches the invention as set forth above and Pang further teaches the first subsystem or the second subsystem is an optical signal processing system (¶18, Optical signals are communicated between optical and optoelectronic devices via optical waveguides 110 fabricated in the photonically-enabled integrated circuit 130. Single-mode or multi-mode waveguides may be used in photonic integrated circuits. Single-mode operation enables direct connection to optical signal processing elements.).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pang et al. (US 20180006731) as applied to claim 8 above, and further in view of Choi et al. (KR 20150142789).
Regarding claim 19, Pang teaches the invention as set forth above but does not specifically teach the optical detector comprises a phase sensitive detector.	However, in a similar endeavor, Choi teaches the optical processor (see fig. 2), wherein the optical detector comprises a phase sensitive detector (phase detector 235).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the processor of Pang with the optical detector comprises a phase sensitive detector of Choi for the purpose of increasing the limited input and output light intensity levels (¶1).	Regarding claim 20, Pang in view of Choi teaches the invention as set forth above and Choi further teaches comprising a phase modulated local oscillator (optical phase modulator 232) connected to the phase sensitive detector (phase detector 235), 
wherein the phase sensitive detector (235) comprises: a combiner (combiner 233) connected to a signal input of the phase sensitive detector (235) and to the phase modulated local oscillator (232), and a photodetector (photodetector 234) connected to the combiner (233, see fig. 2).  The reason for combining is the same as in claim 19 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                            
/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        6/1/22